Title: Pierce Butler to James Monroe, 19 December 1814
From: Butler, Pierce
To: Monroe, James


        
          My Dear Sir
          Philada. December 19. 1814
        
        I trouble You with reluctance, knowing how occupied You must be. I coud not promise myself attention from any other head of a Department. I had a letter on Saturday from the Man who has the Superintendance of my Estate; he informs that the Enemy are Committing great depredations near my property; that the formerly well and comfortably settled Island of Great St Simons, which produced so considerable an Export, was, and is nearly abandoned; that in a few days the last inhabitant, except those on my Settlements, woud remove—it woud be too great a sacrifice for me to remove—when War was declared I applied to the President for some little protection to the Island; two Gun Boats, were promised; but those charged with the execution of the President’s Order, did not execute it—there are three Gun Boats at St Mary’s, under the direction of an avericious old Irishman, named Campbell, who stiles himself Commodore, he is much more anxious to enrich himself than protect the property of the Citizens; he is worse than of no use—he never has done anything for the Country. Wm Smith got him his appointment when Hamilton was ascendant—my wish is to get this Man removed, and to have a more correct, and a more active in his place. I beg of You to befriend that section of the

Union, by geting Captain Campbell removed. If a successor is appointed, I beg of You to ask the head of the Department, to direct him to give such protection to my Estate as is compatible with his duty to others.
        I request of you to present the best regards of my Family to Mrs Munroe.
        Pray what is to grow out of the Harford business? I observe that mr Cabbott, who was in Senate with you and myself, is one of the number: though from the conduct of mr Cabbott in Senate, I had no exalted opinion of him, I supposed he knew how to take care of himself. I am very truly Dear Sir Your affectionate friend
        
          P. Butler
        
      